Citation Nr: 1603502	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-45 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a fracture of the left femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to September 1976.  

This matter came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2009 rating decision, by the Houston, Texas, Regional Office (RO), which denied the Veteran's claim of entitlement to a rating in excess of 10 percent for residuals of fracture of the left femur.  He perfected a timely appeal to that decision.  

In October 2014, the Board remanded the case for further evidentiary development.  The Veteran's VA claims file has been returned to the Board for further appellate consideration.  

In his substantive appeal (VA Form 9), received in November 2009, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the Houston RO (Travel Board hearing).  The Veteran was scheduled for a hearing on July 17, 2014.  He was provided notice of the hearing in June 2014; he failed to report for the scheduled hearing and has not provided any cause for his failure to appear and has not requested that the hearing be rescheduled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) for paperless claims.  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The residuals of the Veteran's left femur fracture are manifested by complaints of pain in the left hip with resulting slight limitation of hip function.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a fracture of the left femur have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in September 2008 from the RO to the Veteran, which was issued prior to the RO decision in February 2009.  Additional letters were issued in May 2009 and January 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

In October 2014, the Board remanded the case for further evidentiary development.  A review of the record reflects compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in June 2015.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

By a rating action in June 1977, the RO granted service connection for fracture, left femur; a 0 percent disability rating was assigned, effective September 3, 1976.  Subsequently, in a September 2003 rating decision, the RO increased the rating for the left femur from 0 percent to 10 percent, effective May 28, 2003.  

The Veteran's claim for an increased rating for residuals of fracture of the left femur (VA Form 119) was received in September 2008.  In conjunction with the claim, the Veteran was afforded a VA examination in January 2009.  The Veteran related that, when least expected, he gets sharp and severe pain in the left femur.  The parts involved are his pelvis and knee through the calf.  The Veteran stated that the pain in the pelvis occurs approximately 8 times per day, each time lasting 1 hour.  He noted that the pain travels to the lower femur to his calf.  The Veteran described the pain as aching, sharp and cramping, with a severity level of 8 out of 10.  The Veteran related that the femur pain is elicited by physical activity; it is relieved by rest.  The Veteran also reported symptoms of uncontrollable pain; however, he noted that, at the time of pain, he can function with medication.  The bone condition has never been infected.  He has never been hospitalized nor had any surgery for this condition.  The Veteran indicated that he is not receiving any treatment for his condition.  This condition has been occurring for some 30 years on and off.  The Veteran indicated that he is limited in his ability to participate in physical work because of uncontrollable sudden, pain, which is very distracting.  

On examination, posture and gait were noted to be within normal limits.  Leg length from the anterior superior iliac spine to the medial malleolus was 92 cm on both sides.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  The examiner noted that the Veteran did not require any assistive device for ambulation.  Examination of the right femur was within normal limits.  Examination of the left femur was within normal limits.  The left showed no signs of edema, effusion, weakness, redness, heat and guarding of movement. There was no subluxation.  The range of motion of the right and left hip joints were as follows: flexion 125 degrees; extension 30 degrees; adduction 25 degrees; abduction 45 degrees; external rotation 60 degrees; and internal rotation 40 degrees.  The left joint function was additionally limited by the following after repetitive use: pain and pain has the major functional impact.  The joint function on the left was not additionally limited by the following after repetitive use: fatigue, weakness, lack of endurance and incoordination.  There was no additional limitation in degree.  The pertinent diagnosis was fracture of the left femur.  The examiner stated that the effect of the condition on the Veteran's usual occupation was left lower extremity pain that was worse with movement.  The effect of the condition on the Veteran's daily activity was left lower extremity pain that was worse with movement.  

Received in April 2014 were VA progress notes dated from March 2008 to March 2014.  During a pain consultation on September 8, 2009, the Veteran was seen for pain consultation.  At that time, he reported having pain in his left leg which he attributed to a fractured femur that occurred in 1974.  On examination, it was noted that strength in the lower extremities was normal.  No pertinent diagnosis was noted.   During a clinical visit in January 2010, the Veteran reported having episodes of left hip and upper femur pain that started a year ago; he noted that the pain was acute in onset.  He described the pain as sharp, lasting from minutes to one hour and having a severity of 7 out of 10.  The Veteran stated that the pain was aggravated by back extension and alleviated by bending forward.  Muscle strength was normal.  The range of motion in the left hip was normal with no tenderness except with twisting which produced mild pain.  The assessment was chronic left hip and femur pain because of previous injury and surgery in the past.  

The Veteran was afforded another VA examination for evaluation of his hip and thighs in April 2015.  The Veteran indicated that his hip condition had worsened over the years.  He reported occasional episodes of leg pain, which he described as sharp in the area of the fracture.  The Veteran related that those episodes occur about a couple of times per month and last anywhere from minutes to a couple of days.  The pain was reportedly not related to activity.  The Veteran noted that moving around seems to make the pain better over time.  He stated that the pain does not limit him from weight bearing or doing anything, but it sometimes slows him down.  It was noted that the Veteran works in Housekeeping at the Houston VA and is on his feet all day; however, he has not had any loss of work due to this condition.  He denied any pain in the hip joint.  In addition, the Veteran related that his left knee gave out on several occasions in the last year; he had no warning and there was no pain.  He has not fallen.  No inflammation, locking or knee injury was reported.  He had no limitations due to this condition.  The Veteran maintained that his knee condition is related to the pins they placed on the sides of the knee to stabilize the leg after his hip surgery in 1974.  The Veteran indicated that he has flare-ups of hip pain, but he has no limitations of activities.  He did not have any functional loss or functional impairment of the joint.  

On examination, range of motion in the right hip revealed flexion to 120 degrees, extension to 30 degrees, abduction to 45 degrees, and adduction to 25 degrees.  External rotation was to 60 degrees and internal rotation was to 40 degrees.  No pain was noted on the examination.  There was no pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of crepitus.  The left hip had flexion to 115 degrees, extension to 30 degrees, abduction to 45 degrees, and adduction to 25 degrees.  External rotation was to 60 degrees and internal rotation to 25 degrees.  No pain was noted on the examination.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of crepitus.  The Veteran was able to perform repetitive use testing.  There was no additional loss of function or range of motion after three repetitions.  Muscle strength testing was 5/5.  No atrophy was noted.  No ankylosis was noted.  It was noted that the Veteran's gait was intact including heel and toe walking, and squat.  The Veteran did not use any assistive devices for ambulation.  X-ray study revealed old healed fracture of the left mid femoral disapysis with a tract for previous intramedullary rod in the proximal femur.  There were several well corticated bone fragments present in the soft tissue superior to the greater trochanter.  The examiner noted that the Veteran's condition does not impact his ability to perform any type of occupational task.  The pertinent diagnosis was residuals, left femur fracture; the diagnosis associated with the disability was instability of the left knee, etiology unknown.  In regard to the Veteran's claimed instability of the left knee, he underwent further examination.  The April 2015 VA knee examination revealed normal findings including normal joint stability testing.  Moreover, the VA examiner indicated that it was not likely that the Veteran's complaints of instability of the left knee were connected to the service connected left hip disability because the injury occurred too long ago to make a connection to the date of onset. 

III.  Legal Analysis.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  The provisions of 38 C.F.R. § 4.2 require that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Board has concluded that varied evaluations are not warranted over the course of the claim period in question.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14  (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's left hip disorder is currently rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5255.  Under DC 5255, a rating of 10 percent is warranted for malunion with slight knee or hip disability. A 20 percent disability rating is assigned for malunion of the femur with moderate knee or hip disability.  A 30 percent rating is warranted for malunion of the femur with marked knee or hip disability.  A 60 percent rating is assigned for fracture of the femur surgical neck with false joint, and for nonunion of the femur with loose motion, weight bearing preserved with aid of brace.  Finally, an 80 percent rating is warranted for fracture of femur shaft or anatomical neck with nonunion and loose motion.  

Under Diagnostic Code 5251, which addresses extension, a 10 percent rating is warranted when thigh extension is limited to 5 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5251.  

Under Diagnostic Code 5252, which addresses flexion, a 10 percent rating is assigned when thigh flexion is limited to 45 degrees, a 20 percent rating is assigned when flexion is limited to 30 degrees, a 30 percent rating is assigned when flexion is limited to 20 degrees, and a 40 percent rating is assigned when flexion is limited to 10 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5252.  

Diagnostic Code 5253 addresses limitations on abduction and adduction of the hip. Under Diagnostic Code 5253, a 20 percent rating is warranted for limitation of abduction of the thigh with motion lost beyond 10 degrees, a 10 percent rating is warranted for limitation of adduction with the inability to cross legs, and a 10 percent rating is warranted for limitation of rotation with the inability to toe-out more than 15 degrees in the affected leg.  38 C.F.R. § 4.71(a), Diagnostic Code 5253.  

Diagnostic Code 5254 provides an 80 percent rating for flail joint of the hip, and DC 5250 provides ratings ranging from 60 percent to 90 percent for hip ankylosis.  38 C.F.R. § 4.71(a), Diagnostic Code 5250, 5254.  

Full hip range of motion is defined as 0 to 125 degrees hip flexion and 0 to 45 degrees hip abduction.  38 C.F.R. § 4.71, Plate II.  

As noted above, a 20 percent rating is warranted for malunion with moderate hip disability.  Upon careful review of the evidence of record, the Board finds that the Veteran's left hip disorder does not warrant a higher rating under the applicable diagnostic code.  The medical evidence of record shows that the Veteran experienced a fracture of the femur which was surgically repaired with pins.  The Board finds that such an injury is analogous to malunion of the femur.  However, the Board also finds that the Veteran's symptoms are best characterized as producing no more than a slight hip disability.  Specifically, the medical evidence of record does not show that the Veteran experiences any left hip symptoms other than pain with slight limitation of motion.  Significantly, the January 2009 VA examination report indicates that the Veteran reported pain in the pelvis occurring at least 8 times per day, each lasting 1 hour.  The January 2009 examination reported indicates that the Veteran's left hip had flexion to 125 degrees.  The left joint function was additionally limited by pain after repetitive use.  However, the joint function on the left was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  The VA examiner noted that the effect of the Veteran's condition on his usual occupation was pain with movement.  The April 2015 VA examiner noted that the Veteran reported episodes of pain a couple times per month.  However, he stated that the pain does not limit him from weight bearing or doing anything but sometimes slowed him down.  The left hip had a flexion to 115 degrees.  There was no pain with weight bearing.  There was no additional loss of function or range of motion after repetitive use testing.  The examiner further noted that the Veteran's condition did not impact his ability to perform any type of occupational task.  The Board finds that such manifestations are not analogous to a moderate hip disability.  Thus, a higher evaluation, which would require a showing of moderate impairment, is not warranted.  In so finding, the Board notes that to the extent some of the Veteran's complaints are construed as complaints of flare-ups, the 2015 VA examination report indicated that any pain, weakness, fatigability or incoordination did not significantly limit functional ability during flare-ups.  Also, the examination was not being conducted during a flare-up.  Indeed, a reasonable inference can be made that it would be infeasible to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups if the Veteran is not currently experiencing a flare-up.  A higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2015).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  Thus, there is no persuasive probative evidence that shows that during the Veteran's complained of bouts of pain or flare-ups, he experiences a level of impairment contemplated in a higher rating. 

The Board has considered rating the Veteran's service-connected left hip disability under all other appropriate diagnostic codes and considered the rules against pyramiding and the rules for assigning separate ratings based on clear and distinct symptomatology.  See 38 C.F.R. § 4.14  (2015) (providing that the evaluation of the same disability or the same manifestation under various diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (noting that the critical element in determining whether a separate disability rating may be assigned for manifestations of the same injury is whether there is overlapping or duplication of symptomatology between or among the disorders).  The Schedule provides that assignment of a 10 percent rating is warranted for limitation of thigh extension to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2015).  The medical evidence shows that the Veteran's hip disability is not productive of extension limited to 5 degrees or worse.  Accordingly, a separate rating is not possible under this diagnostic code.  

The Schedule provides that assignment of a 10 percent rating is warranted for limitation of thigh flexion to 45 degrees.  A 20 percent rating is warranted for limitation of thigh flexion to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2015).  The medical evidence of record does not show that the Veteran's left hip range of motion has ever been limited to 45 degrees of flexion or less.  Accordingly, a higher or separate rating is not warranted under this diagnostic code.  

The Schedule provides that assignment of a 10 percent rating for impairment of the thigh is warranted for an inability to cross legs and an inability to toe-out more than 15 degrees.  A 20 percent rating is warranted for a limitation of abduction beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2015).  The medical evidence of record does not show that the Veteran's left hip range of motion has ever been limited to 10 degrees of abduction or any of the other limitations set forth under the code.  Accordingly, a higher or separate rating is not warranted under this diagnostic code.  

Finally, the evidence of record does not demonstrate that the Veteran has ankylosis of the hip, flail joint of the hip, fracture of the shaft or anatomical neck of the femur with nonunion, or fracture of the surgical neck of the femur with a false joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255 (2015).  Accordingly, a higher or separate rating is not warranted for the Veteran's service-connected left hip disability under these diagnostic codes.  

The Veteran has reported left hip pain, a contention which is substantiated by the medical evidence of record.  However, there is no medical evidence of record that the Veteran's left hip has ever been limited in its range of motion to any compensable degree at any point during the period on appeal, let alone due to pain.  In fact, contrary to reports on VA examination in January 2009, during the April 2015 examination, the Veteran stated that the hip pain was not related to activity.  The Veteran noted that moving around seemed to make the pain better over time.  It does not limit him from weight bearing or doing anything but sometimes slows him down.  It was also noted that the Veteran works in Housekeeping at the Houston VA and is on his feet all day; however, he has not had any loss of work due to this condition.  He denied any pain in the hip joint.  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The medical evidence of record, including VA examination objective findings in January 2009 and April 2015, support the conclusion that the overall impairment caused by the Veteran's disability is slight at worst.  Also, the April 2015 VA knee examination was normal, and the VA examiner found no connection between the complaints of instability and the Veteran's service connected left hip disability.  Accordingly, the preponderance of the medical evidence of record is against a showing that the Veteran experiences pain or other symptoms which cause additional limitations sufficient to warrant a rating in excess of 10 percent for his left hip disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In so finding, the Board notes that the Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the left hip impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints, and to provide the requisite information for an evaluation of the disability under the rating schedule.  For these reasons, greater evidentiary weight is placed on the VA examination findings in regard to the type and degree of impairment.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board finds that the schedular evaluation is adequate.  The evaluation of the Veteran's disability contemplates his subjective complaints of pain and limitation of motion as well as the objective manifestations of the residuals.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and provide higher ratings for more severe symptoms than the Veteran experiences.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Veteran has not described any unusual or exceptional features associated with his disability or described how the impairment associated with his disability impacts him in an exceptional or unusual way.  Thus, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Consequently, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence indicates that the Veteran is currently employed.  See April 2015 VA examination.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a fracture of the left femur is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


